                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                               :
ELIGAH HAYES,                                  :
                            Petitioner,        :
                                               :
                       v.                      :                  No. 2:18-cv-00199
                                               :
LAUREL HARRY;                                  :
THE DISTRICT ATTORNEY OF THE                   :
COUNTY OF PHILADELPHIA; and                    :
THE ATTORNEY GENERAL OF THE                    :
STATE OF PENNSYLVANIA,                         :
                 Respondents.                  :
                                               :

                                            ORDER

        AND NOW, this 13th day of August, 2019, for the reasons set forth in the Opinion issued
this date and upon consideration of the Petition for Writ of Habeas Corpus, ECF No. 1; the
Report and Recommendation (R&R) of United States Magistrate Judge Linda K. Caracappa,
ECF No. 11; Petitioner’s Objections to the R&R, ECF No. 18; and Petitioner’s Motions, ECF
Nos. 19, 20, IT IS ORDERED THAT:
       1.      Petitioner’s Objections to the R&R, ECF No. 18, are OVERRULED.
       2.      The R&R, ECF No. 11, is APPROVED and ADOPTED.
        3.     The Petition for Writ of Habeas Corpus, ECF No. 1, is DISMISSED and
DENIED with prejudice.
        4.     Petitioner’s Motions, ECF Nos. 19 and 20, are DENIED on the merits.
        5.     This case is CLOSED.
        6.     There is no basis for the issuance of a certificate of appealability because the
Court finds that reasonable jurists would not debate the Court’s determinations.

                                              BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge


                                                 1
                                              080719
